Case 9:20-cr-80077-RS Document 17 Entered on FLSD Docket 12/16/2020 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                      CASE NO. _20-80077-CR-Smith/Matthewman_____


 UNITED STATES OF AMERICA

 vs.

 VINCENT BELLAFIORE,

                         Defendant.
 ___________________________________/


                                   STIPULATION OF FACTS

         The United States Attorney’s Office for the Southern District of Florida and the

 defendant, VINCENT BELLAFIORE, agree to the following stipulated facts, which, the parties

 agree, establish a prima facie case of guilt against the defendant for the offense of conspiracy to

 commit health care fraud, as charged in Count 1 of the Information:

         1.      The United States Department of Veteran Affairs (“VA”) is a federal agency that

 provides comprehensive healthcare services to eligible military veterans at VA medical centers

 and outpatient clinics located throughout the United States.     As such the VA is a “health care

 benefit program,” as defined by Title 18, United States Code, Section 24(b) and a “Federal health

 care program” as defined by Title 42, United States Code, Section 1320a-7b(f).

         2.      The VA operates a hospital and medical facility in West Palm Beach, Florida. Said

 hospital (hereinafter referred to as the “VA-WPB”) contracts with vendors to furnish medical and

 other supplies needed for the treatment of patients and for the maintenance and operation of the

 physical facility.
Case 9:20-cr-80077-RS Document 17 Entered on FLSD Docket 12/16/2020 Page 2 of 3




        3.      In or about 2013, the defendant formed a company called Diverse Medical Inc.

 (“Diverse”) in the State of Florida, Diverse operated as a medical supply company and the

 defendant sought business from the VA-WPB, where he had contacts from previous employment

 in this field. The defendant was the sole proprietor of Diverse.

        4.      Between 2013 and 2017, the defendant, through his companies, received orders

 from several specific employees in the logistics department at the VA-WPB. During this time

 period, the defendant’s company was paid over $140,000 for medical and other supplies

 purportedly furnished to the VA-WPB. However, VA investigators determined that some of the

 orders were suspicious as they involved supplies that were available only through the manufacturer

 directly, and not through middlemen.

        5.      As a result of their investigation, VA investigators determined that the subject VA

 employees were involved in a bribery/kickback arrangement with several corrupt vendors, where

 the employees would place fictitious or inflated orders with the vendors, the vendors would invoice

 the VA-WPB and get paid for the fictitious or inflated orders and would then kick back a portion

 of the proceeds to the co-conspirator VA-WPB employees.            The defendant has acknowledged

 that, he did, in fact, pay kickbacks to VA logistics employees for some of the orders placed by

 them, and that some orders were fictitious, in that little to nothing would be furnished.




                                      CONTINUED ON NEXT PAGE
Case 9:20-cr-80077-RS Document 17 Entered on FLSD Docket 12/16/2020 Page 3 of 3




          12/7/20
